IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-218-CV



STATE OF TEXAS,

	APPELLANT

vs.



THE METHODIST HOSPITAL, ET AL.,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 494,212, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING

 


PER CURIAM


	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a).
	The appeal is dismissed.

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed on Joint Motion
Filed:  June 23, 1993
[Do Not Publish]